Ducker, Judge:
The claimant, The Chesapeake & Ohio Railway Company, claims damages in the sum of $212.01 against the State Road Commission, which damages resulted from the overturning and damaging of coal car No. 89076, owned by the said claimant, when blasting was done by employees of the State Road Commission on July-10, 1967 near Kelly, Logan County, West Virginia. The damages claimed are for the cost of the repairs only with no charge for uprighting, re-railing and moving the damaged car to the point of repair.
The above facts pertaining to this claim are stipulated by counsel for the claimant and by the Attorney General as being *174accurate, and the cost of repair is agreed to as being fair, and there is no dispute or apparent reason to contradict the facts as so stipulated, and the Court being, therefore, of the opinion that the claim is just, does hereby award to the claimant the sum of $212.01.
Award of $212.01.